It is provided in section 7 of chapter 326 of the Laws of 1840 that "commissioners or assessors for making estimates and assessments for any improvements authorized by law to be assessed upon the owners or occupants of houses and lots, or improved or unimproved lands, shall in no case assess any house, lot, improved or unimproved lands more than one-half the value of such house, lot, improved or unimproved lands as valued by the assessors of the ward in which the same shall be situate." It has been several times held in this court that this statute is still in force, and that it limits assessments for improvements authorized by existing laws. *Page 434 
The ward assessors have been superseded by the tax commissioners, (chap. 302, Laws of 1859), and the valuations of real and personal property in the city of New York are annually completed, under their direction, on the first day of May.
Assessments for improvements are required to be made by a board of assessors, (Laws of 1859, chap. 302, § 15, etc.); and when they have completed such assessments, they are required to certify them to the board of revision and correction, (chap. 308, Laws of 1861); and that board is required to make the revision of such assessments without delay, so that the same shall be confirmed within thirty days from the time they shall respectively be presented for confirmation; and if not so confirmed, they shall be deemed to be confirmed, at the expiration of thirty days from the time they shall be respectively so presented for confirmation. (Tone v. TheMayor, etc., 70 N.Y., 157.)
The petitioner complains of excessive assessments upon five lots owned by him, which were severally valued, under the law of 1859, for taxation by the tax commissioners, May 1, 1873, at $900, and May 1, 1874, at $1,000. Each lot was assessed in 1874 by the board of assessors for a street improvement at $752.25. The Special Term reduced this assessment to $450 upon each lot; and the General Term modified this reduction, by fixing the assessment at $500 upon each lot. The sole question to be decided here, therefore, is whether the valuation made May 1, 1873, or that made May 1, 1874, is, under the law of 1840, to furnish the limit of these assessments. We are of opinion that the valuation of 1873 is to furnish the limit. That was the last valuation preceding these assessments. They were completed by the board of assessors March 5, 1874, and were on that day certified to the board of revision and correction. The assessors had completed the assessments, and had no further act to perform. If they had regarded the law, they would have assessed each lot for not more than $450, under the limitation imposed by the valuation of 1873. The valuation *Page 435 
of 1874 was not then in existence, and, of course, they could not have been governed by that. If there were nothing more in this case, it would be entirely free from doubt.
But after these assessments were certified to the board of revision and correction, they were confirmed by it September 29, 1874, after the valuation of 1874 had been made by the tax commissioners; and hence, it is claimed that the latter valuation is to furnish the limit, under the law of 1840. This claim is not, however, well founded. That board does not act as assessors. It has no power to make assessments. It can only review assessments made by the board of assessors; and if it finds no errors, it must confirm the assessments, as made. If it finds errors, it must point them out, and send the assessments back to the board of assessors for correction. If the board of revision had sent these assessments back for correctien in September, 1874, it may be that the assessors, then having the whole subject before them, might have taken the valuation of 1874 to furnish the limits of the assessments. But the assessments were not sent back. They were confirmed, and the action of the assessors made final. The assessments completed in March, 1874, were the only assessments made. Hence, the Special Term was right, in the reduction made by it.
The order of the General Term must be reversed, and that of the Special Term affirmed, with costs.
All concur.
Ordered accordingly. *Page 436